DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/21/2020
Claims 1-3, 5-7, 13, 16, and 20 are amended
Claims 1-20 are pending.  
THIS ACTION IS MADE FINAL

Response to Arguments
Applicant’s arguments, see pages 7 of applicant’s remarks, filed 09/21/2020, with respect to the rejection(s) of Independent Claims 13-15 under 35 U.S.C. 112 have been fully considered and are persuasive. The rejection of claims 13-15 under 35 U.S.C. 112 has been withdrawn.

Applicant’s arguments, see pages 7-8 of applicant’s remarks, filed 09/21/2020, with respect to the rejection(s) of Independent Claims 1 and 16 under 35 U.S.C. 102 have been fully considered and are persuasive. 
Applicant argues in part, “Weatherhead does not teach “wherein the same type of data is determined based at least in part on the values of the data and changes of the values over a time period,” as recited in independent claim 1”. 
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead in view of Brannigan et. al. (US PGPUB No. US20190003297A1) hereinafter Brannigan.


Applicant argues in part, “As quoted above, Weatherhead teaches cloud based computing system to provide data analysis operations, simulation operation. However, Weatherhead does not teach or suggest, “generate a modeled condition for the second asset based on the first set of stream-based data; generate an expected set of stream-based data associated with the second asset using the modeled condition for the second asset,” as recited in amended independent claim 16.”
Examiner respectfully disagrees. “modeled condition” is not a term of the art and is not specifically defined in the claim or in the specification. Under broadest reasonable interpretation of the claim generating “modeled condition” can be interpreted as determining relationships between data of the second asset and previous data generated from other assets. Weatherhead in ¶0108 teaches the cloud-based computing system 12 may determine or identify relationships (modeled condition) between the data received at block 166 and the data accessible to the cloud-based computing system 12. Additionally Weatherhead in ¶0113 teaches The cloud-based computing system 12 may determine the expected range of values based on historical data associated with the data acquired by the RTU 46 or other data similar to the data acquired by the RTU 46, therefore the expected range of values is generated based on relationship with data acquired by RTU 46.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead

Regarding claim 13,
Weatherhead teaches, A system, comprising: a first asset disposed at an industrial automation system; a second asset disposed at the industrial automation system; and (¶0052, ¶0072 and Fig. 5 teaches multiple RTUs located at different locations in a common hydrocarbon site)
a server communicatively coupled to the first asset and the second asset, wherein the server is configured to: (¶0072 and ¶0074 and Fig. 5 teaches cloud based computing system (server) connected to the RTUs)
receive a first set of stream-based data from the first asset; (¶0090 teaches cloud-based computing system 12 may receive this acquired data from a number of RTUs 46 disposed in the hydrocarbon site 30)
generate a modeled condition for the second asset based on the first set of stream-based data, generate an expected set of stream-based data associated with the second asset using the modeled condition for the second asset; (¶0108 teaches the cloud-based computing system 12 may determine or identify relationships (modeled condition) between the data received at block 166 and the data accessible to the cloud-based computing system 12. ¶0113 teaches the cloud-based computing system 12 may determine the expected range of values based on historical data associated with the data acquired by the RTU 46 or other data similar to the data acquired by the RTU 46)
receive a second set of stream-based data from the second asset; (¶0090 teaches cloud-based computing system 12 may receive this acquired data from a number of RTUs 46 disposed in the hydrocarbon site 30) and send a command to the first asset or the second asset in response to the second set of stream-based data being outside of a threshold from the expected set of stream-based data. (¶0108 teaches, cloud based computing system determines or identifies other data related to the well site associated with the RTU 46 which are related to the data received from RTU 46. ¶0008 teaches, identifying a second set of data associated with one or more other hydrocarbon wells associated with a same hydrocarbon reservoir as the hydrocarbon well. ¶0008 teaches, send one or more commands to the RTU when the first set of data is not within the expected range of values. ¶0115 teaches, If, the data is not within the expected range, the cloud-based computing system 12 may send commands to the RTU 46 to adjust the operations of the well device controlled by the RTU 46 to cause the data received from the RTU 46 to be within the expected range of values)

Regarding claim 14,
 The system of claim 13, wherein the industrial automation system comprises a chemical processing system, a food and beverage processing system, a hydrocarbon extraction system, or a mining system. (¶0053 teaches a hydrocarbon extraction site)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1-4, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead in view of Brannigan et. al. (US PGPUB No. US20190003297A1) hereinafter Brannigan.

Regarding claim 1,
Weatherhead teaches, A system, comprising: a first asset disposed at a first location in an industrial system configured to perform one or more operations; a second asset disposed at a second location in the industrial system; and  (¶0052, ¶0072 and Fig. 5 teaches multiple RTUs located at different locations in a common hydrocarbon site)
a server device communicatively coupled to the first asset and the second asset, wherein the server device is configured to: (¶0072 and ¶0074 and Fig. 5 teaches cloud based computing system (server) connected to the RTUs)
receive a first set of stream-based data from the first asset;  receive a second set of stream-based data from the second asset; (¶0090 teaches cloud-based computing system 12 may receive this acquired data from a number of RTUs 46 disposed in the hydrocarbon site 30)
identify a first portion of the first set of stream-based data and a second portion of the second set of stream-based data, wherein the first portion and the second portion comprises a same type of data; (¶0108 teaches, cloud based computing system determines or identifies other data related to the well site associated with the RTU 46 which are related to the data received from RTU 46. ¶0008 teaches, identifying a second set of data associated with one or more other hydrocarbon wells associated with a same hydrocarbon reservoir as the hydrocarbon well)
determine whether the first portion of the first set of stream-based data corresponds to an expected range of values based on the second portion of the second set of stream-based data; and (¶0008 teaches, determine whether the first set of data is within an expected range of values based on the second set of data and ¶0113 teaches the cloud-based computing system 12 may determine an expected range of values for the data acquired by the RTU 46)
send a command to the first asset to adjust a first set of operations in response to the first portion of the first set of stream-based data not being within the expected range of values. (¶0008 teaches, send one or more commands to the RTU when the first set of data is not within the expected range of values. ¶0115 teaches, If, the data is not within the expected range, the cloud-based computing system 12 may send commands to the RTU 46 to adjust the operations of the well device controlled by the RTU 46 to cause the data received from the RTU 46 to be within the expected range of values)
Weatherhead doesn’t explicitly teach, wherein the same type of data is determined based at least in part on the values of the data and changes of the values over a time period; (¶0113 teaches determining expected range of values from historical data associated with the data acquired by the RTU 46 or other data similar to the data acquired by the RTU 46. However it doesn’t teach similar data being determined based on based at least in part on the values of the data and changes of the values over a time period. Brannigan in ¶0003 and ¶0193 teaches receiving time series data from boreholes and determining similarity in the data based on a similarity metric. Fig. 6 and ¶0072-¶0074 teaches time series data includes values gathered over a time period. Fig. 8 - 10 and ¶0096, ¶
0104-¶0108 teaches determining similarity in time series data based on how the values change over time period.


Regarding claim 2,
Weatherhead and Brannigan teaches, The system of claim 1, wherein the first portion and the second portion are associated with a type of device coupled to a common hydrocarbon deposit. (Weatherhead in ¶0008 teaches second set of data are associated with a same hydrocarbon reservoir as the hydrocarbon well of the first set of data. ¶0108-¶0109 teaches data received from RTU (remote terminal unit))

Regarding claim 3,
Weatherhead and Brannigan teaches, The system of claim 2, wherein the type of device comprises a separator device, an electric submersible pump, a valve, or a remote terminal unit. (Weatherhead in ¶0108-¶0109 teaches data received from RTU (remote terminal unit))

Regarding claim 4,
 The system of claim 2, wherein the type of device is determined based on a manufacturer of the first asset and the second asset. (Weatherhead in ¶0031 teaches, the operation of the RTU may be dependent on a type of well devices that the RTU may be controlling)

Regarding claim 6,
Weatherhead and Brannigan teaches, The system of claim 1, wherein the industrial system comprises a chemical processing system, a food and beverage processing system, a hydrocarbon extraction system, or a mining system. (Weatherhead in ¶0053 teaches a hydrocarbon extraction site)

Regarding claim 16,
Weatherhead teaches, A method, comprising: receiving a first set of stream-based data from a first asset disposed at a first location in an industrial system configured to perform one or more operations; receiving a second set of stream-based data from a second asset disposed at a second location in the industrial system; (¶0052, ¶0072 and Fig. 5 teaches multiple RTUs located at different locations in a common hydrocarbon site. ¶0090 teaches cloud-based computing system 12 may receive this acquired data from a number of RTUs 46 disposed in the hydrocarbon site 30)
identifying a first portion of the first set of stream-based data and a second portion of the second set of stream-based data, wherein the first portion and the second portion comprises a same type of data; (¶0108 teaches, cloud based computing system determines or identifies other data related to the well site associated with the RTU 46 which are related to the 
determining whether the first portion of the first set of stream-based data corresponds to an expected range of values based on the second portion of the second set of stream-based data; and (¶0008 teaches, determine whether the first set of data is within an expected range of values based on the second set of data and ¶0113 teaches the cloud-based computing system 12 may determine an expected range of values for the data acquired by the RTU 46)
sending a command to the first asset to adjust a first set of operations in response to the first portion of the first set of stream-based data not being within the expected range of values. (¶0008 teaches, send one or more commands to the RTU when the first set of data is not within the expected range of values. ¶0115 teaches, If, the data is not within the expected range, the cloud-based computing system 12 may send commands to the RTU 46 to adjust the operations of the well device controlled by the RTU 46 to cause the data received from the RTU 46 to be within the expected range of values)
Weatherhead doesn’t explicitly teach, wherein the same type of data is determined based at least in part on the values of the data and changes of the values over a time period; (¶0113 teaches determining expected range of values from historical data associated with the data acquired by the RTU 46 or other data similar to the data acquired by the RTU 46. However it doesn’t teach similar data being determined based on based at least in part on the values of the data and changes of the values over a time period. Brannigan in ¶0003 and ¶0193 teaches receiving time series data from boreholes and determining similarity in the data based on a 
0104-¶0108 teaches determining similarity in time series data based on how the values change over time period.
Brannigan is an art in the area of interest as it teaches data analysis of data generated from oil/gas production (see ¶0029 and ¶0031). A combination of Brannigan with Weatherhead would allow the combined system to determine similarity in well data based on values of the data and changes of the values over a time period. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Brannigan’s teaching to Weatherhead because by doing so would allow one or more actions to be taken based at least in part on the analysis of the similarity (see Brannigan ¶0182) and control a field operation with respect to a borehole based at least in part on an analysis of a similarity metric (see Brannigan ¶0183).

Claim 5, 7-8, 10-12, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead in view of Brannigan et. al. (US PGPUB No. US20190003297A1) hereinafter Brannigan and further in view of Niedermayr et. al. (US PGPUB No. US20040040746A1) hereinafter Niedermayr.

Regarding claim 5,
Weatherhead and Brannigan as combined doesn’t teach, The system of claim 1, wherein the server device is configured to: monitor a first alarm limit drift with respect to the first portion of the first set of stream-based data; and adjust a second alarm limit for the second portion of the second set of data based on the first alarm drift. (Niedermayr in ¶0099-¶0106 
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to adjust alarm limit. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan because by doing so reduce or eliminate false confirmations and allow alarming at lower inflow levels with higher confidence as taught by Niedermayr in ¶0107.

Regarding claim 7,
Weatherhead and Brannigan teaches, The system of claim 1, wherein the server device is configured to:  receive sensor data representative of the one or more operations; (Weatherhead in ¶0090 teaches cloud based monitoring system receiving data from RTUs which receives the data from various sensors)
Weatherhead and Brannigan as combined doesn’t teaches, determine a state of the industrial system by applying a fuzzy logic algorithm comprising a relationship between the first portion, the second portion, and the sensor data; and send an additional command to the first asset or the second asset based on the state. (Weatherhead in ¶0107-¶0109 teaches receiving data from RTU and sensor, and determining relationship between data received from RTU and sensor and other data related to the well site associated with the RTU. Also teaches inferences, predictions, or recommendations regarding the operation of the well device(s), the 
 Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to use fuzzy logic in data analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan. Using fuzzy logic in data analysis in well drilling operation is well known as evident by Niedermayr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to incorporate Niedermayr’s teaching of using fuzzy logic in data analysis in Weatherhead and Brannigan cloud based computing system since there are a finite number of identified, predictable potential solutions (i.e. types of complex data analysis method) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 8,
Weatherhead and Brannigan as combined doesn’t teaches, The system of claim 1, wherein the server device is configured to determine a state associated with the first asset based on fuzzy logic, a first plurality of datasets from the first set of stream-based data, and a second plurality of datasets from the second set of stream-based data. (Weatherhead in ¶0107-¶0110 teaches receiving data from RTU and sensor, and determining relationship between data received from RTU and sensor and other data related to the well site associated with the RTU. Also teaches generating visualizations or graphs that depict trends associated with the data. The analyses may also include determining a production summary at the well site. However it doesn’t teach applying a fuzzy logic algorithm. Niedermayr in ¶0052 teaches using a fuzzy logic to determine an appropriate kick flag warning level for a particular set of drilling parameters and conditions based on various inputs including standpipe pressure, pump strokes per minute, weight on bit, pit volume, comparative flow values, and other data, in addition to drilling state information)
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to use fuzzy logic in data analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan. Using fuzzy logic in data analysis in well drilling operation is well known as evident by Niedermayr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to incorporate Niedermayr’s teaching of using fuzzy logic in data analysis in Weatherhead and Brannigan cloud based computing system since there are a finite number of identified, predictable potential solutions 

Regarding claim 10,
Weatherhead and Brannigan as combined doesn’t teaches, The system of claim 1, wherein the server device is configured to: determine a first state of the first portion; determine a second state of the second portion; determine a degree of truth value for each of a plurality of conditions by applying the first state and the second state to one or more fuzzy logic truth tables; and determine whether each of the degree of truth values for each of the plurality of conditions exceeds a respective condition threshold value. (Weatherhead in ¶0107-¶0109 teaches receiving data from RTU and sensor, and determining relationship between data received from RTU and sensor and other data related to the well site associated with the RTU. Also teaches inferences, predictions, or recommendations regarding the operation of the well device(s), the production at the well site. However it doesn’t teach applying a fuzzy logic algorithm. Niedermayr in ¶0052 teaches a fuzzy logic processor configured to accept inputs including standpipe pressure, pump strokes per minute, weight on bit, pit volume, comparative flow values, and other data, in addition to drilling state information, in determining an appropriate kick flag warning level for a particular set of drilling parameters and conditions. ¶0101 teaches various input that may indicate an inflow. ¶0100 teaches fuzzy logic processor considers verity of inputs to confirm an actual inflow. ¶0106-¶0107 teaches, fuzzy logic processor determines kick flag warning level based on “confidence levels” expressed from 0.0 to 
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to use fuzzy logic in data analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan. Using fuzzy logic in data analysis in well drilling operation is well known as evident by Niedermayr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to incorporate Niedermayr’s teaching of using fuzzy logic in data analysis in Weatherhead and Brannigan cloud based computing system since there are a finite number of identified, predictable potential solutions (i.e. types of complex data analysis method) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 11,
Weatherhead, Brannigan and Niedermayr teaches, The system of claim 10, wherein the server device is configured to:
determine that a first condition of the plurality of conditions is correlated with a second condition of the plurality of conditions; and send a second command to the second asset to adjust a second set of operations. (Niedermayr in ¶0100 teaches, the fuzzy logic processor 87 may consider first order or other primary indicators and also secondary indicators that affect the primary indicators and may account for a change in a primary indicator that would 

Regarding claim 12,
Weatherhead, Brannigan and Niedermayr teaches, The system of claim 10, comprising utilizing the one or more fuzzy logic truth tables to recognize drift in the first set of stream-based data or the second set of stream-based data and adjusting a first alarm limit for the first portion of the first set of data or a second alarm limit for the second portion of the second set of data based on the drift. (Niedermayr in ¶0052 teaches a fuzzy logic processor configured to accept inputs including standpipe pressure, pump strokes per minute, weight on bit, pit volume, comparative flow values, and other data, in addition to drilling state information, in determining an appropriate kick flag warning level for a particular set of drilling parameters and conditions. ¶0101 teaches various input that may indicate an inflow. ¶0100 teaches fuzzy logic processor considers verity of inputs to confirm an actual inflow. ¶0106-¶0107 teaches, fuzzy logic processor determines kick flag warning level (alarm limit) based on “confidence levels” expressed from 0.0 to 1.0. A confidence level of 1.0 indicates high confidence that the inflow level which triggered the inflow flag may in fact comprise a kick)

Regarding claim 17,
 The method of claim 16, comprising: monitoring a first alarm limit drift with respect to the first portion of the first set of stream-based data; and adjusting a second alarm limit for the second portion of the second set of data based on the first alarm drift. (Niedermayr in ¶0099-¶0106 teaches dynamically determine kick flagging level (second alarm limit) based on varying drilling data and parameters using a fuzzy logic processor. Also teaches The magnitude and rate of departure of K flo from benchmark may indicate the severity of the inflow situation and tend to confirm the existence of an inflow (alarm limit drift))
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to adjust alarm limit. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan because by doing so reduce or eliminate false confirmations and allow alarming at lower inflow levels with higher confidence as taught by Niedermayr in ¶0107.

Regarding claim 18,
Weatherhead and Brannigan teaches, The method of claim 16, comprising: receiving sensor data representative of the one or more operations; (Weatherhead ¶0090 teaches cloud based monitoring system receiving data from RTUs which receives the data from various sensors)
Weatherhead and Brannigan as combined doesn’t teaches, determining a state of the industrial system by applying a fuzzy logic algorithm comprising a relationship between the first portion, the second portion, and the sensor data; and sending an additional command to the first asset or the second asset based on the state. (Weatherhead in ¶0107-¶0109 teaches receiving data from RTU and sensor, and determining relationship between data received from RTU and sensor and other data related to the well site associated with the RTU. Also teaches inferences, predictions, or recommendations regarding the operation of the well device(s), the production at the well site. ¶0112 teaches, after receiving the results of the analyses discussed above, the cloud-based computing system 12 may send commands to the RTU 46 to adjust the operations of the well device(s) in view of the analyses. ¶0038 teaches control program including but not limited to ladder logic, sequential function charts, function block diagrams, structured text, or other such platforms being used in the cloud based computing system. However it doesn’t teach applying a fuzzy logic algorithm. Niedermayr in ¶0052 teaches using a fuzzy logic to determine an appropriate kick flag warning level for a particular set of drilling parameters and conditions based on various inputs including standpipe pressure, pump strokes per minute, weight on bit, pit volume, comparative flow values, and other data, in addition to drilling state information)
 Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to use fuzzy logic in data analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan. Using fuzzy logic in data analysis in well drilling operation is well known as evident by Niedermayr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to incorporate Niedermayr’s teaching of using fuzzy logic in data analysis in Weatherhead and Brannigan cloud based computing system since there are a finite number of identified, predictable potential solutions 

Regarding claim 20,
Weatherhead and Brannigan as combined doesn’t teach, The method of claim 16, comprising: determining a first state of the first portion; determining a second state of the second portion; determining a degree of truth value for each of a plurality of conditions by applying the first state and the second state to one or more fuzzy logic truth tables; and determining whether each of the degree of truth values for each of the plurality of conditions exceeds a respective condition threshold value. (Weatherhead in ¶0107-¶0109 teaches receiving data from RTU and sensor, and determining relationship between data received from RTU and sensor and other data related to the well site associated with the RTU. Also teaches inferences, predictions, or recommendations regarding the operation of the well device(s), the production at the well site. However it doesn’t teach applying a fuzzy logic algorithm. Niedermayr in ¶0052 teaches a fuzzy logic processor configured to accept inputs including standpipe pressure, pump strokes per minute, weight on bit, pit volume, comparative flow values, and other data, in addition to drilling state information, in determining an appropriate kick flag warning level for a particular set of drilling parameters and conditions. ¶0101 teaches various input that may indicate an inflow. ¶0100 teaches fuzzy logic processor considers verity of inputs to confirm an actual inflow. ¶0106-¶0107 teaches, fuzzy logic processor determines kick flag warning level based on “confidence levels” expressed from 0.0 to 
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead and Brannigan would allow the combined system to use fuzzy logic in data analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead and Brannigan. Using fuzzy logic in data analysis in well drilling operation is well known as evident by Niedermayr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to incorporate Niedermayr’s teaching of using fuzzy logic in data analysis in Weatherhead and Brannigan cloud based computing system since there are a finite number of identified, predictable potential solutions (i.e. types of complex data analysis method) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead in view of Brannigan et. al. (US PGPUB No. US20190003297A1) hereinafter Brannigan, further in view of Kraytem et. al. (US Patent No. US 10,360,252 B1) hereinafter Kraytem and further in view of Bryant et. al. (us PGPUB No. US20190128114A1) hereinafter Bryant.

Regarding claim 9,
 The system of claim 1, wherein the server device is configured to: recognize that the first portion of the first set of stream-based data does not include metadata; (Kraytem in Column 1 Line 64- Column 2 Line 3 teaches a system  related to data integration , analysis visualization , and management. Column 16 and Line 39-44 teaches at block 404, the system may optionally filter the sets of data items to provide data items with missing associated metadata item values. Therefore the system can recognize data items with missing metadata)
Kraytem is an art in the area of interest as it teaches data analysis in a large scale systems (see Abstract). A combination of Kraytem with Weatherhead and Brannigan would allow the combined system to determine if received data doesn’t include metadata. Missing metadata, unless identified, can cause inaccurate analysis of the metadata which in turn can cause inaccurate analysis of the data item itself as taught by Kraytem Column 7 Line 61-63. Therefore identifying missing metadata in dataset can help improve analysis of the data.

Weatherhead, Brannigan and Kraytem as combined doesn’t teach, determine a data type of the first portion; generate new metadata for the first portion; and add the new metadata to the first portion. (Bryant in ¶0074 teaches a system that can initiate desired decoding or signal processing, and perform various methods for monitoring and analyzing the drilling data obtained during the drilling operation. Also teaches, the system can process and analyze the obtained data and create informative meta-data, such as WOB derived from hookload)
Bryant is an art in the area of interest as it teaches monitoring system for a drilling operation (see ¶0002). A combination of Bryant with Weatherhead, Brannigan and Kraytem 

Regarding claim 19,
Weatherhead and Brannigan as combined doesn’t teaches, The method of claim 16, comprising recognizing that the first portion of the first set of stream-based data does not include metadata; (Kraytem in Column 1 Line 64- Column 2 Line 3 teaches a system  related to data integration , analysis visualization , and management. Column 16 and Line 39-44 teaches at block 404, the system may optionally filter the sets of data items to provide data items with missing associated metadata item values. Therefore the system can recognize data items with missing metadata)
Kraytem is an art in the area of interest as it teaches data analysis in a large scale systems (see Abstract). A combination of Kraytem with Weatherhead, Brannigan would allow the combined system to determine if received data doesn’t include metadata. Missing metadata, unless identified, can cause inaccurate analysis of the metadata which in turn can cause inaccurate analysis of the data item itself as taught by Kraytem Column 7 Line 61-63. Therefore identifying missing metadata in dataset can help improve analysis of the data.
Weatherhead, Brannigan and Kraytem as combined doesn’t teach, determining a data type of the first portion; generating new metadata for the first portion; and adding the new metadata to the first portion. (Bryant in ¶0074 teaches a system that can initiate desired 
Bryant is an art in the area of interest as it teaches monitoring system for a drilling operation (see ¶0002). A combination of Bryant with Weatherhead, Brannigan and Kraytem would allow the combined system to generate metadata for received data. Missing metadata, unless identified, can cause inaccurate analysis of the metadata which in turn can cause inaccurate analysis of the data item itself as taught by Kraytem Column 7 Line 61-63. Therefore identifying missing metadata in dataset and adding metadata can help improve analysis of the data.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et. al. (US PGPUB No. US20150371160A1) hereinafter Weatherhead in view of Niedermayr et. al. (US PGPUB No. US20040040746A1) hereinafter Niedermayr.

Regarding claim 15,
Weatherhead doesn’t teach, The system of claim 13, wherein the server is configured to: monitor a first alarm limit drift with respect to a first portion of the first set of stream-based data; and adjust a second alarm limit for a second portion of the second set of data based on the first alarm drift. (Niedermayr in ¶0099-¶0106 teaches dynamically determine kick flagging level (second alarm limit) based on varying drilling data and parameters using a fuzzy logic processor. Also teaches the magnitude and rate of departure of K flo from benchmark 
Niedermayr is an art in the area of interest as it teaches drilling rig management systems (see ¶0001). A combination of Niedermayr with Weatherhead would allow the combined system to adjust alarm limit. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Niedermayr’s teaching to Weatherhead because by doing so reduce or eliminate false confirmations and allow alarming at lower inflow levels with higher confidence as taught by Niedermayr in ¶0107.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116